          Case 2:21-cv-00007-TLN-KJN Document 15 Filed 02/17/21 Page 1 of 4


 1   CHRIS BAKER, State Bar No. 181557
     cbaker@bakerlp.com
 2   MIKE CURTIS, State Bar No. 252392
 3   mcurtis@bakerlp.com
     BAKER CURTIS & SCHWARTZ, P.C.
 4   1 California Street, Suite 1250
 5   San Francisco, CA 94111
     Telephone: (415) 433-1064
 6   Fax: (415) 366-2525
 7   DAVID CRUTCHER, State Bar No. 135407
 8   david@crutcherlaw.com
     790 Mission Avenue
 9   San Rafael, CA 94901
10
     Attorneys for Plaintiffs
11   D.L. MARKHAM, DDS, MSD, INC. 401(K) PLAN
     and D.L. MARKHAM, DDS, MSD, INC., as plan administrator
12
13                           UNITED STATES DISTRICT COURT
14                          EASTERN DISTRICT OF CALIFORNIA
15
16 D.L. MARKHAM, DDS, MSD, INC. 401(K)          Case No. 2:21-cv-00007-TLN-KJN
   PLAN;
17 1101 Maidu Drive,                            AMENDED SCHEDULING ORDER
   Auburn, California, 95603,
18
   D.L. MARKHAM, DDS, MSD, INC., as plan        Complaint Filed: January 4. 2021
19 administrator;                               Trial Date: None set
   1101 Maidu Drive,
20 Auburn, California, 95603, on behalf of
   themselves and others similarly situated,
21
         Plaintiffs,
22
                 v.
23
   THE VARIABLE ANNUITY LIFE
24 INSURANCE COMPANY (VALIC); VALIC
   FINANCIAL ADVISORS, INC,; VALIC
25 RETIREMENT SERVICES COMPANY;
   2929 Allen Parkway, Houston, Texas, 77019,
26
         Defendants.
27
28

                                                1
                                   AMENDED SCHEDULING ORDER
           Case 2:21-cv-00007-TLN-KJN Document 15 Filed 02/17/21 Page 2 of 4


 1          Pursuant to the Court’s February 8, 2021 Minute Order [Dkt. 13], the parties, Plaintiffs
 2   D.L. MARKHAM, DDS, MSD, INC. 401(k) PLAN; 1101 Maidu Drive, Auburn, California,
 3   95603, D.L. MARKHAM, DDS, MSD, INC., as plan administrator; 1101 Maidu Drive, Auburn,
 4   California, 95603, on behalf of themselves and others similarly situated (“Plaintiffs”) and
 5   Defendants THE VARIABLE ANNUITY LIFE INSURANCE COMPANY (VALIC), VALIC
 6   FINANCIAL ADVISORS, INC. and VALIC RETIREMENT SERVICES COMPANY
 7   (collectively “VALIC Defendants”), by and through their respective counsel, submit the
 8   following Proposed Amended Scheduling Order:
 9              The parties shall confer as required by Federal Rule of Civil Procedure 26(f) by March
10   5, 2021.
11              The parties shall complete all discovery, with the exception of expert discovery, no
12   later than 365 days from the date upon which the last answer may be filed with the Court
13   pursuant to the Federal Rules of Procedure.
14                 30 days after the close of discovery, Plaintiffs’ counsel shall designate in writing,
15   file with the Court, and serve upon all other parties the name, address, and area of expertise of
16   each expert that Plaintiffs propose to tender at trial or in a subsequently filed motion. The
17   designation shall be accompanied by a written report prepared and signed by the witness. The
18   report shall comply with Federal Rule of Civil Procedure 26(a)(2)(B).
19                 60 days after the close of discovery, Defendants’ counsel shall designate in writing,
20   file with the Court, and serve upon all other parties the name, address, and area of expertise of
21   each expert that Defendants propose to tender at trial or in a subsequently filed motion. The
22   designation shall be accompanied by a written report prepared and signed by the witness. The
23   report shall comply with Federal Rule of Civil Procedure 26(a)(2)(B).
24                 30 days after the Defendants’ designation of expert witnesses, Plaintiff may
25   designate a supplemental list of expert witnesses who will express an opinion on a subject
26   covered by Defendants’ expert(s). The right to designate a supplemental expert is for rebuttal
27   purposes only.
28              All experts designated are to be fully prepared at the time of designation to render an

                                                       2
                                        AMENDED SCHEDULING ORDER
           Case 2:21-cv-00007-TLN-KJN Document 15 Filed 02/17/21 Page 3 of 4


 1   informed opinion, and given their bases for their opinion, so that they will be able to give full
 2   and complete testimony at any deposition taken by the opposing party. Expert discovery shall
 3   close either 30 days after Defendants’ designation of their experts or 30 days after Plaintiffs’
 4   supplemental designation, whichever is later.
 5                 Pursuant to Federal Rule of Civil Procedure 26(e), the parties shall exchange any
 6   supplemental disclosures and responses (including expert supplemental materials) no later than
 7   30 days prior to the class certification hearing date. Any supplemental disclosures and responses
 8   necessary after said date will require leave of Court good cause having been shown.
 9                 Plaintiffs shall file their motion for class certification within 60 days of the
10   supplemental expert witness designation deadline.
11                 The parties shall file dispositive motions no later than 60 days after receiving the
12   Court’s ruling(s) on class certification.
13                 The parties shall file a Joint Notice of Trial Readiness no later than 30 days after
14   receiving the Court’s ruling(s) on the last filed dispositive motion(s).
15
16    Dated: February 16, 2021                       McDOWELL HETHERINGTON LLP
17
18
                                                     By: /S/
19                                                       David T. McDowell
20                                                       Blaire J. Johnson
                                                         Charan M. Higbee
21
                                                     Attorneys for Defendants THE VARIABLE
22                                                   ANNUITY LIFE INSURANCE COMPANY,
                                                     VALIC FINANCIAL ADVISORS, INC, and
23                                                   VALIC RETIREMENT SERVICES COMPANY
24
25
26
27
28

                                                        3
                                         AMENDED SCHEDULING ORDER
          Case 2:21-cv-00007-TLN-KJN Document 15 Filed 02/17/21 Page 4 of 4


 1    Dated: February 16, 2021            BAKER CURTIS & SCHWARTZ, P.C.
 2
 3                                        By: /S/ Michael Curtis
 4                                               Chris Baker
                                                 Michael Curtis
 5
                                                 David F. Crutcher
 6                                               Law Office of David F. Crutcher

 7                                        Attorneys for Plaintiffs
 8
 9
10         IT IS SO ORDERED.
11
     Dated: February 17, 2021
12                                                Troy L. Nunley
                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
                                 AMENDED SCHEDULING ORDER
